The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2015

                                       No. 04-14-00524-CR

                                      Angela URRABAZO,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3361
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Appellant’s attorney filed an Anders brief in this appeal. See Anders v. California, 386
S.W.2d 738 (1967); see also Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant,
who is incarcerated, has asserted her right to file a pro se brief and has filed a motion for pro se
access to the appellate record.

        We GRANT appellant’s motion and ORDER the District Clerk of Bexar County to
prepare and send a full and complete duplicate paper copy of the clerk’s record and the
reporter’s record for cause number 2012CR3361 to appellant at

       Angela Urrabazo,
       TDCJ # 01937713
       Lucile Plane State Jail
       904 FM 686
       Dayton, TX 77535

on or before January 22, 2015. We further ORDER the District Clerk of Bexar County to file
written proof with this court on or before January 27, 2015 that she has complied with this
order. Appellant’s pro se brief is due March 9, 2015.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court